Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Liu (US 2017/0354182) is the closest prior art regard to the instant invention in claim 1. However, Liu, does not teach: “a 1st spring disposed in a cavity of the mouthpiece; wherein: the first seal ring is disposed on one end of the first connection ring; the one end of the first connection ring is directly connected to the first fixed seat fixing the mouthpiece; the first spring is sheathed on the first connection ring; the mouthpiece is fixed on the first fixed seat; and the silicone gasket and the second seal ring are disposed on the first fixed ring; the first fixed seat is in threaded connection to the first fixed ring; the first fixed ring is in threaded connection to the glass tube; and the first insulation ring is sheathed on the first joint; the first joint is disposed in the first threaded ring; the second spring is disposed on the first threaded ring; the first threaded ring is disposed in the second fixed seat; the fourth seal ring and the fifth seal ring are disposed on two ends of the second fixed seat, respectively; and the second spring is sheathed on the third fixed ring; the second joint is fixed on the third fixed ring; the second insulation ring is sheathed on the second joint and disposed in the fifth fixed ring; the fifth fixed ring is disposed in the magnet; the magnet is disposed in the elastic fixed seat; and the second connection ring is disposed in the second threaded ring and is in magnetic connection to the magnet”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        

/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831